                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:18-cr-222-MOC-DSC-1


UNITED STATES OF AMERICA                           )
                                                   )
       vs.                                         )
                                                   )                     ORDER
EBONY A. CRAWFORD,                                 )
__________________________

       This matter is before the Court on Defendant’s Motion to Modify Conditions of Probation,

filed on July 26, 2019. (#23). The Court held a hearing on the motion on August 14, 2019, in

which the Court continued the hearing, pending further discussion by the parties. In informal

communications with the Court, counsel for Defendant has informed the Court that the parties

have now reached an agreement for modifying Defendant’s conditions of probation and that the

Government has no objection to the terms set forth in this Order. Having considered the motion

and the record in the above-captioned matter, this Court hereby grants Defendant’s motion, with

modification.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Modify Conditions of

Probation, filed on July 26, 2019, (#23), is GRANTED, with modification. That is, Condition #24

of the Judgment in the above-captioned matter mandating that Defendant shall serve thirty (30)

days of continuous community confinement at a local jail is hereby ordered modified such that

Defendant shall serve fifteen (15) consecutive weekends, Friday through Sunday, at the direction

of Defendant’s supervising probation officer.

       IT IS SO ORDERED.

 Signed: September 3, 2019
